DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,332,942. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims contain all the limitations of the instant application.
Instant Application
U.S. Patent 11,332,942
1. A method for automating paneled construction comprising: collecting a multi-dimensional point cloud measurement of at least one construction structure that includes at least one surface; generating a construction plan from the multi-dimensional point cloud measurement, wherein the construction plan defines an assembly arrangement of a set of parts; from the construction plan, automatically generating a cut list for a subset of parts; communicating the cut list to a cutting device; and at the cutting device, cutting a set of materials according to the cut list.
1. A method for automating paneled construction comprising: collecting a multi-dimensional point cloud measurement of at least one construction structure that includes at least one surface, comprising at a measurement device… generating a construction plan from the multi-dimensional point cloud measurement, wherein the construction plan defines an assembly arrangement of a set of parts; from the construction plan, automatically generating a cut list for a subset of parts; communicating the cut list to a cutting device; and at the cutting device, cutting a set of materials according to the cut list.
2. The method of claim 1, wherein collecting the multi-dimensional point cloud comprises, at a measurement device, scanning the construction structure and thereby collecting the multi-dimensional point cloud measurement; and wherein the multi-dimensional point cloud measurement is a two or more dimensional point cloud measurement defining a perimeter of at least one surface of the construction structure.
1. … scanning the construction structure and thereby collecting the multi-dimensional point cloud measurement… wherein the multi-dimensional point cloud measurement is a two or more dimensional point cloud measurement defining a perimeter of at least one surface of the construction structure;
3. The method of claim 2, wherein the assembly arrangement characterizes placement of parts to cover the construction structure; and wherein generating the construction plan further comprises generating the assembly arrangement that defines an arrangement of a set of paneling parts that satisfies design conditions.
2. The method of claim 1, wherein the assembly arrangement characterizes placement of parts to cover the construction structure; and wherein generating the construction plan further comprises generating the assembly arrangement that defines an arrangement of a set of paneling parts that satisfies design conditions.
4. The method of claim 2, wherein the construction structure includes at least a tread surface and a riser surface for one stair; and wherein generating a construction plan defines dimensions and assembly arrangement of stair tread parts, riser parts, and nosing parts; and wherein the cut list specifies cutting instructions for non-standard parts in the set of stair tread parts, riser parts, and nosing parts.
3. The method of claim 1, wherein the construction structure includes at least a tread surface and a riser surface for one stair; and wherein generating a construction plan defines dimensions and assembly arrangement of stair tread parts, riser parts, and nosing parts; and wherein the cut list specifies cutting instructions for non-standard parts in the set of stair tread parts, riser parts, and nosing parts.
5. The method of claim 2, wherein the construction structure includes a base flooring surface; and wherein generating a construction plan defines dimensions and assembly arrangement of flooring planks; and wherein the cut list specifies cutting instructions for non-standard flooring planks.
4. The method of claim 1, wherein the construction structure includes a base flooring surface; and wherein generating a construction plan defines dimensions and assembly arrangement of flooring planks; and wherein the cut list specifies cutting instructions for non-standard flooring planks.
6. The method of claim 2, wherein scanning the construction structure to collect the multi-dimensional point cloud measurement comprises collecting a plurality of point cloud measurements of subregions of a first surface of the construction structure and unifying the plurality of point cloud measurements into a single point cloud measurement of the first surface.
5. The method of claim 1, wherein scanning the construction structure to collect the multi-dimensional point cloud measurement comprises collecting a plurality of point cloud measurements of subregions of a first surface of the construction structure and unifying the plurality of point cloud measurements into a single point cloud measurement of the first surface.
7. The method of claim 2, wherein the measurement device is a coordinate measurement machine arm.
6. The method of claim 1, wherein the measurement device is a coordinate measurement machine arm.
8. The method of claim 2, wherein the measurement device is a laser scanning measurement device, wherein scanning the construction structure comprises, for a given position on a stair, scanning a tread surface of the stair and scanning a riser surface of the stair.
1. …wherein scanning the construction structure comprises, for a given position on a stair, scanning a tread surface of the stair and scanning a riser surface of the stair, wherein the measurement device is a laser scanning measurement device…
9. The method of claim 2, further comprising, sensing environment conditions at the measurement device; collecting a present condition of the set of materials; modeling material changes from the present condition to the environment conditions; and augmenting parameters of the cut list according to the material changes; wherein environmental conditions include at least temperature and humidity.
7. The method of claim 1, further comprising, sensing environment conditions at the measurement device; collecting a present condition of the set of materials; modeling material changes from the present condition to the environment conditions; and augmenting parameters of the cut list according to the material changes; wherein environmental conditions include at least temperature and humidity.
10. The method of claim 2, wherein scanning the construction structure comprises scanning three dimensional surface elevations at a plurality of points on the construction surface; wherein the cut list defines at least one part with a shim surface; and wherein cutting the set of materials comprises cutting at least one part with the shim surface.
8. The method of claim 1, wherein scanning the construction structure comprises scanning three dimensional surface elevations at a plurality of points on the construction surface; wherein the cut list defines at least one part with a shim surface; and wherein cutting the set of materials comprises cutting at least one part with the shim surface.
11. The method of claim 10, wherein cutting the material comprises translating position of material along one horizontal axis and translating a cutting tool perpendicularly; and varying elevation of the cutting tool in coordination with horizontal translation thereby promoting surface cuts on the material.
9. The method of claim 8, wherein cutting the material comprises translating position of material along one horizontal axis and translating a cutting tool perpendicularly; and varying elevation of the cutting tool in coordination with horizontal translation thereby promoting surface cuts on the material.
12. The method of claim 1, assigning an identifier for each part; and wherein cutting the set of materials comprises marking the material with an identifier assigned to a corresponding part.
10. The method of claim 1, assigning an identifier for each part; and wherein cutting the set of materials comprises marking the material with an identifier assigned to a corresponding part.
13. The method of claim 12, at an assembly user interface, receiving a part identifier input and rendering a graphic indicating position in the assembly arrangement for a part assigned the part identifier input.
11. The method of claim 10, at an assembly user interface, receiving a part identifier input and rendering a graphic indicating position in the assembly arrangement for a part assigned the part identifier input.
14. The method of claim 1, wherein cutting material is cut by a cutting device with three linear degrees of freedom when cutting material.
12. The method of claim 1, wherein cutting material is cut by a cutting device with three linear degrees of freedom when cutting material.
15. The method of claim 1, wherein cutting material is cut by a continuous material fed cutting device.
13. The method of claim 1, wherein cutting material is cut by a continuous material fed cutting device.

16. The method of claim 15, wherein cutting material with the continuous material-fed cutting device comprises retrieving material from an input to a material feed system; translating material position along a first defined axis within the material feed system and translating a cutting tool along a second defined axis that is perpendicular to the first axis; and actuating a cutting tool along a third dimension normal to the first defined axis and second defined axis.
14. The method of claim 13, wherein cutting material with the continuous material-fed cutting device comprises retrieving material from an input to a material feed system; translating material position along a first defined axis within the material feed system and translating a cutting tool along a second defined axis that is perpendicular to the first axis; and actuating a cutting tool along a third dimension normal to the first defined axis and second defined axis.

17. The method of claim 16, further comprising feeding uncut materials into a bed of the cutting device and ejecting cut materials through an output upon finishing cutting of the material.
15. The method of claim 14, further comprising feeding uncut materials into a bed of the cutting device and ejecting cut materials through an output upon finishing cutting of the material.
18. The method of claim 17, wherein the material is tongue and grooved planks.
16. The method of claim 15, wherein the material is tongue and grooved planks.
19. A system for a customizable paneling construction comprising: a measuring device, wherein the measuring device is configured to collecting a multi-dimensional point cloud measurement of at least one construction structure that includes at least one surface; a designating system configured to generate a construction plan from the multi-dimensional point cloud measurement, wherein the construction plan defines an assembly arrangement of a set of parts, and, from the construction plan, generate a cut list for a subset of parts; and a cutting device configured to cut a set of materials according to the cut list.
17. A system for a customizable paneling construction comprising: a measuring device, wherein the measuring device is configured to collecting a multi-dimensional point cloud measurement of at least one construction structure that includes at least one surface; a designating system configured to generate a construction plan from the multi-dimensional point cloud measurement, wherein the construction plan defines an assembly arrangement of a set of parts, and, from the construction plan, generate a cut list for a subset of parts a cutting device configured to cut a set of materials according to the cut list… 
20. The system of claim 19, wherein the paneling construction comprises flooring for steps of a staircase, wherein the flooring comprises at least a tread for the top surface of each step and a riser for the front surface of each step.
17. …wherein the at least one construction structure comprises flooring for steps of a staircase, wherein the flooring comprises at least a tread for the top surface of each step and a riser for the front surface of each step.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 10-16, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tarn U.S. PGPub 2016/0123020.
Regarding claims 1 and 19, Tarn discloses a method for automating paneled construction comprising: collecting a multi-dimensional point cloud measurement (e.g. via scan) of at least one construction structure (e.g. flooring) that includes at least one surface (e.g. pg. 1-2, ¶9-12, 17-19 and 33; pg. 3-4, ¶46-80); generating a construction plan from the multi-dimensional point cloud measurement, wherein the construction plan defines an assembly arrangement (e.g. flooring arrangement) of a set of parts (e.g. floorboards) (e.g. pg. 2-3, ¶22-37; pg. 3-4, ¶46-80); from the construction plan, automatically generating a cut list for a subset of parts (e.g. pg. 2-3, ¶22-37; pg. 3-4, ¶46-80); communicating the cut list to a cutting device; and at the cutting device, cutting a set of materials according to the cut list (e.g. pg. 2-3, ¶22-37; pg. 3-4, ¶46-80). 
 	Regarding claim 2, Tarn discloses the method of claim 1, wherein collecting the multi-dimensional point cloud comprises, at a measurement device, scanning the construction structure and thereby collecting the multi-dimensional point cloud measurement; and wherein the multi-dimensional point cloud measurement is a two or more dimensional point cloud measurement defining a perimeter of at least one surface of the construction structure (e.g. pg. 1-2, ¶9-12, 17-19 and 33; pg. 3-4, ¶46-80). 
 	Regarding claim 3, Tarn discloses the method of claim 2, wherein the assembly arrangement characterizes placement of parts to cover the construction structure; and wherein generating the construction plan further comprises generating the assembly arrangement that defines an arrangement of a set of paneling parts that satisfies design conditions (e.g. pg. 2-3, ¶22-37; pg. 3-4, ¶46-80). 
 	Regarding claim 5, Tarn discloses the method of claim 2, wherein the construction structure includes a base flooring surface; and wherein generating a construction plan defines dimensions and assembly arrangement of flooring planks; and wherein the cut list specifies cutting instructions for non-standard flooring planks (e.g. pg. 1-2, ¶9-12, 17-19 and 33; pg. 3-4, ¶46-80). 
 	Regarding claim 6, Tarn discloses the method of claim 2, wherein scanning the construction structure to collect the multi-dimensional point cloud measurement comprises collecting a plurality of point cloud measurements of subregions of a first surface of the construction structure and unifying the plurality of point cloud measurements into a single point cloud measurement of the first surface (e.g. pg. 1-2, ¶9-12, 17-19 and 33; pg. 3-4, ¶46-80). 
 	Regarding claim 10, Tarn discloses the method of claim 2, wherein scanning the construction structure comprises scanning three dimensional surface elevations at a plurality of points on the construction surface; wherein the cut list defines at least one part with a shim surface; and wherein cutting the set of materials comprises cutting at least one part with the shim surface (e.g. pg. 2-3, ¶22-37; pg. 3-4, ¶46-80). 
 	Regarding claim 11, Tarn discloses the method of claim 10, wherein cutting the material comprises translating position of material along one horizontal axis and translating a cutting tool perpendicularly; and varying elevation of the cutting tool in coordination with horizontal translation thereby promoting surface cuts on the material (e.g. pg. 2-3, ¶22-37; pg. 3-4, ¶46-80). 
 	Regarding claim 12, Tarn discloses the method of claim 1, assigning an identifier for each part; and wherein cutting the set of materials comprises marking the material with an identifier (e.g. label) assigned to a corresponding part (e.g. pg. 2-3, ¶22-37; pg. 3-4, ¶46-80). 
 	Regarding claim 13, Tarn discloses the method of claim 12, at an assembly user interface, receiving a part identifier input and rendering a graphic indicating position in the assembly arrangement for a part assigned the part identifier input (e.g. pg. 2-3, ¶22-37; pg. 3-4, ¶46-80). 
 	Regarding claim 14, Tarn discloses the method of claim 1, wherein cutting material is cut by a cutting device with three linear degrees of freedom when cutting material (e.g. pg. 2-3, ¶22-37; pg. 3-4, ¶46-80). 
 	Regarding claim 15, Tarn discloses the method of claim 1, wherein cutting material is cut by a continuous material fed cutting device (e.g. pg. 2-3, ¶22-37; pg. 3-4, ¶46-80). 
 	Regarding claim 16, Tarn discloses the method of claim 15, wherein cutting material with the continuous material-fed cutting device comprises retrieving material from an input to a material feed system; translating material position along a first defined axis within the material feed system and translating a cutting tool along a second defined axis that is perpendicular to the first axis; and actuating a cutting tool along a third dimension normal to the first defined axis and second defined axis (e.g. pg. 2-3, ¶22-37; pg. 3-4, ¶46-80). 
 	Regarding claim 18, Tarn discloses the method of claim 17, wherein the material is tongue and grooved planks (e.g. pg. 2-3, ¶22-37; pg. 3-4, ¶46-80). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarn as applied to the claims above, and further in view of Crampton U.S. PGPub 2008/0235970.
Tarn discloses scanning objects, but does not explicitly disclose using a CMM arm. 
 	Crampton discloses using a CCM arm to scan an object (e.g. pg. 27, ¶308).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to use a CCM arm to scan an object. One of ordinary skill in the art would have been motivated to do this since it effectively provides desires 3D data of the object.
 	Therefore, it would have been obvious to modify Tarn with Crampton to obtain the invention as specified in claim 7.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarn as applied to the claims above, and further in view of Englert U.S. PGPub 2001/0017169.
Tarn discloses cutting machine, but does not explicitly disclose feeding and ejecting materials. 
 	Englert discloses feeding and ejecting wood objects with a roller-fed cutting device (e.g. pg. 1, ¶21).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to feed and eject wood objects with a roller-fed cutting device. One of ordinary skill in the art would have been motivated to do in order to manufacture the wood flooring.
 	Therefore, it would have been obvious to modify Tarn with Englert to obtain the invention as specified in claim 17.

Allowable Subject Matter
Claims 4, 8, 9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, along with a properly filed Terminal Disclaimer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CK
September 10, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116